     Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 1 of 13 PageID #: 544




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

SAMANTHA CONNER                                                                PLAINTIFF

v.                                             CIVIL ACTION NO. 3:20-CV-57-MPM-RP

ALLTIN, LLC.; JAMES E. BROOKS;
KEVIN CASTEEL; WILLIE A. “SONNY”
SANDERS, in his official capacity as the
duly elected constable of Lowndes County,
and WILLIE A. “SONNY” SANDERS, in
his individual capacity                                                        DEFENDANTS

                    DEFENDANT WILLIE A. “SONNY” SANDERS’
              MEMORANDUM OF AUTHORITIES IN SUPPORT OF MOTION
              FOR JUDGMENT ON THE PLEADINGS AS TO STATE CLAIMS

       COMES NOW, Defendant WILLIE A. “SONNY” SANDERS, in his official capacity as

the duly elected constable of Lowndes County and in his individual capacity, by and through

counsel, and pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, submit his

Memorandum of Authorities in Support Motion for Judgment on the Pleadings as to State Law

Claims. In support of the same, the movants would show as follows:

                                      I.      INTRODUCTION

       This matter arises out of Plaintiff Samantha Conner’s eviction pursuant to a Lowndes

County Justice Court judgment and warrant of removal. See Plaintiff’s Second Amended

Complaint [Doc. 51] generally. Plaintiff asserts claims against, among others, the movant. Id.

Plaintiff asserts both state law and federal law claims. This motion pertains only to Plaintiff’s state

law claims.

                           II.     REVELANT BACKGROUND FACTS

       In her Second Amended Complaint, Plaintiff Samantha Conner (“Conner”) contends that

in November 2016, she and Defendant ALLTIN entered into a residential rental contract. See
     Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 2 of 13 PageID #: 545




Second Amended Complaint [Doc. 51] ¶9. According to Conner, on January 25, 2019, ALLTIN’s

property manager sued her in justice court for “unpaid rent and for possession of the premises.”

Id. at ¶16. Subsequently, at the trial, “the Lowndes County Justice Court entered a judgment

against [Conner] … in the amount of $926.00, which she has not yet paid . . . .” Id. at ¶18.

          Next, on February 20, 2019, the Lowndes County Justice Court issued a warrant of

removal, which ordered an officer of Lowndes County to remove [Conner] from the premises. Id.

at ¶22.    Defendant Willie A. “Sonny” Sanders (“Constable Sanders”) executed this warrant of

removal. Id. at ¶ 23. While executing the warrant, Constable Sanders refused to let Conner remove

her personal property from the ALLTIN property. Id. at ¶ 31. According to Conner, Constable

Sanders forcibly blocked her from leaving the premises with her personal property and directed

her to hand it over to the ALLTIN Defendants. Id. at ¶ 33.

          Likewise, Conner alleges that Constable Sanders, individually and in his official capacity,

refused to protect Conner’s property rights and used his authority as an officer of Lowndes County

to deprive her of her personal property. Id. at ¶ 34. Conner charged that, as the Lowndes County

Constable, Sanders is charged with knowing and enforcing the U.S. Constitution. Id. at ¶ 35. Also,

that as an individual, he should have known that his refusal to allow Conner to remove her property

violated her fundamental property rights. Id. at ¶ 36.

                                    III.      STATE LAW CLAIMS

          Conner asserts state law claims for (1) conversion; (2) invasion of privacy; and (3)

negligent infliction of emotional distress.

                                   IV.     STANDARD OF REVIEW

          Rule 12(c) of the Federal Rules of Civil Procedure governs this Motion as a responsive

pleading has already been filed. See, e.g., Jones v. Greninger, 188 F. 3d 322, 324 (5th Cir.1999);



                                                   2
     Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 3 of 13 PageID #: 546




Robertson v. Mullins, 2:12CV57-MPM-DAS, 2013 WL 1319759, at *1 (N.D. Miss. Mar. 26,

2013)(same).

       The standard for addressing a motion for judgment on the pleadings under Rule 12(c) is

the same as that for addressing a motion to dismiss under Rule 12(b)(6). In re Great Lakes Dredge

& Dock Co., 624 F.3d 201, 209–10 (5th Cir. 2010). Thus, to survive Constable Sanders’ Motion,

Conner’s Second Amended Complaint must provide the grounds for entitlement to relief—

including factual allegations that when assumed to be true "raise a right to relief above the

speculative level." Cuvillier v. Sullivan, 503 F.3d 397, 401 (5th Cir. 2007)(quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 553-56 (2007)). The Second Amended Complaint must allege sufficient

factual matter “to state a claim that is plausible on its face." Thombly, 550 U.S. at 570. “[W]hen

the allegations in a complaint, however true, could not raise a claim of entitlement to relief, ‘this

basic deficiency should ... be exposed at the point of minimum expenditure of time and money by

the parties and the court.’” Twombly, 127 S.Ct. at 1966 (quoting 5 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1216, at 234)(quoting Daves v. Hawaiian Dredging

Co., 114 F. Supp. 643, 645 (D. Haw. 1953)). A court should not accept "threadbare recitals of a

cause of action's elements, supported by mere conclusory statements," which "do not permit the

court to infer more than the mere possibility of misconduct." Ashcroft v. Iqbal, 129 S. Ct. 1937,

1949-50 (2009).

                                        V.      ARGUMENT

       As this Court is well aware, state law claims against a governmental entity and its

employees acting in the course and scope of their employment are exclusively governed by the

Mississippi Tort Claims Act (“MTCA”). Miss. Code Ann. § 11-46-1 et seq.; Little v. Miss. Dept.

of Transp., 129 So.3d 132, 136 (Miss. 2013). While the MTCA amounts to a general waiver of



                                                 3
     Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 4 of 13 PageID #: 547




sovereign immunity, it contains a number of restrictions, limitations and immunities. Id. Several

such restrictions and immunities apply here to bar Conner’s claims.

       A.      Conner’s Claims are Procedurally Barred.

       All of Conner’s state law claims are procedurally barred as she never gave notice pursuant

to Miss. Code Ann. §11-46-11. Therefore, all the claims must be dismissed. For Conner’s state

law claims, the Mississippi Tort Claims Act governs. See Miss. Code Ann. § 11-46-7. It states

“[t]he remedy provided by this chapter against a governmental entity or its employee is exclusive

of any other civil action . . . notwithstanding the provisions of any other law to the contrary.” Miss.

Code Ann. §11-46-7(1). "An employee may be joined in an action against a governmental entity

in a representative capacity if the act or omission complained of is one for which the governmental

entity may be liable, but no employee shall be held personally liable for acts or omissions occurring

within the course and scope of the employee's duties." Miss. Code Ann. § 11-46-7 (Rev. 2012).

However, "an employee shall not be considered as acting within the course and scope of his

employment and a governmental entity shall not be liable or be considered to have waived

immunity for any conduct of its employee if the employee's conduct constituted fraud, malice,

libel, slander, defamation[.]" Miss. Code Ann. § 11-46-5(2) (Rev. 2012).

       Under Miss. Code Ann §11-46-11 (1), Conner was required to give Constable Sanders

notice of all her state law claims against him in his official capacity. Because “[Conner] failed to

comply with the MTCA's statutory notice requirements” this court should dismiss all her state law

claims against Constable Sanders in his official capacity. Dobbs v. City of Columbus, 285 So. 3d

1219, 1223 (Miss. Ct. App. 2019); see Second Amended Complaint [Doc. 51] generally.

       Additionally, "an action against a government employee in his individual capacity may be

subject to notice of claim requirements if the act complained of occurred within the scope and



                                                  4
     Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 5 of 13 PageID #: 548




course of his employment[.]" Springer v. Ausbern Constr. Co., 231 So. 3d 980, 985 (Miss. 2017)

( quoting McGehee v. Depoyster, 708 So. 2d 77, 80 (Miss. 1998)). In other words, unless the

employee’s “conduct constituted fraud, malice, libel, slander, defamation" the individual capacity

state law claims are also subject to the notice requirement. Miss. Code Ann. § 11-46-5(2) (Rev.

2012).

         Looking at Conner’s claims, two require pre-suit notice to an individual defendant. See

Second Amended Complaint [Doc. 51] ¶77-106. Conversion is an intentional tort that does not

require proof of fraud, malice, libel, slander, or defamation. See Cmty. Bank of Ellisville, Miss. v.

Courtney, 884 So. 2d 767, 783 (Miss. 2004). Thus, conversion is subject to the Mississippi Tort

Claims Act, so pre-suit notice to the governmental entity of such a claim is required. See Zumwalt

v. Jones Co. Bd. of Supervisors, 19 So. 3d 672, 689 (Miss. 2009)(citing Miss. Code. Ann. § 11-46-

11 (Rev. 2002)). Finally, unlike intentional infliction of emotional distress, which would not

require pre-suit notice, negligent infliction of emotional distress does not require willful or wanton

action by the defendant. See Alston v. Miss. Dep’t of Empl. Sec., 2020 Miss. App. LEXIS 394 *10

(June 23, 2020 Miss. Ct. App.). Negligent infliction of emotional distress also requires notice.

Therefore, these claims should also be dismissed for Conner’s failure to give pre-suit notice of the

same.

         B.     Constable Sanders’ Individual Capacity Claims Should be Dismissed.

         Even without the procedural bar, Conner’s individual claims against Constable Sanders are

barred. Individual claims are barred by the MTCA. Section 11-46-7(2) of the MTCA specifically

provides that individual officers acting in the course and scope of their employment are entitled to

immunity in their individual capacities. Miss. Code Ann. § 11-46-7(2). As pled in the Second

Amended Complaint, at all times, Constable Sanders was acting as in the course and scope of his



                                                  5
     Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 6 of 13 PageID #: 549




employment at all times relevant to the incident in question and, as such, he can have no liability

in his individual capacity.”1 See Second Amended Complaint [Doc. 51] at ¶23-36. Therefore, the

claims against Constable Sanders in his individual capacity must be dismissed.

         Looking at the allegations in Conner’s Second Amended Complaint, and accepting them

as true, illustrates why this must be so. Conner explicitly states that “[o]n February 20, 2019,

Constable Sanders executed the warrant of removal.” Id. at ¶ 23. Next Conner admits that

“Constable Sanders was there to execute the warrant of removal and to keep the peace . . . .” Id.

at ¶ 31 (emphasis added). Finally, Constable Sanders “seized all of [Conner’s] personal property,

acting pursuant to Miss. Code Ann. §89-7-31, §89-7-35, §89-7-41, and §89-7-45.”2 Id. at ¶ 32

(emphasis added). See Miss. Code Ann. § 11-46-9 (1)(a).

                  1. Conner’s Individual Liability Claim for Conversion Must Fail.

         As Conner notes, conversion is defined as the “wrongful possession disposition of

another’s property as if it was their own.” Spearman v. State, 80 So. 3d 116, 121 (Miss. Ct. App.

2001). The Mississippi Supreme Court has held that in order to maintain an action for conversion,

there must have been, on the part of the defendant, some unlawful assumption of dominion over

the personal property involved, in defiance or exclusion of the plaintiff's rights, or else a

withholding of the possession under a claim of right or title inconsistent with that of plaintiff. First

Investors Corp. v. Rayner, 738 So. 2d 228, 234-35 (Miss. 1999) (internal citations omitted).

         At the first turn, it is not “plausible on its face” to state that there was an “unlawful

assumption of dominion over the personal property” of Conner by Sanders when everything




1 While there is no doubt that Constable Sanders was acting in the course and scope of his employment in this
matter; it is worth noting that he is entitled to a rebuttable presumption of the same under the MTCA, Miss. Code.
Ann. § 11-46-5(3).
2
  These are the same Mississippi Code Sections that Plaintiff asks that this Court declare unconstitutional. Meaning,
at the time that Constable Sanders was acting pursuant to them they were, clearly, valid and constitutional.

                                                          6
      Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 7 of 13 PageID #: 550




Constable Sanders did was pursuant to a valid Justice Court Judgment and Warrant of Removal.

At no time does Conner allege that Constable Sanders acted outside of the Judgment, Warrant, or

Mississippi Codes.

        Further, she makes no allegations of how Sanders, acting in his individual capacity,

converted any of her property. At most, Conner alleges that “as a reasonable person with

knowledge of basic property ownership rights, Constable Sanders, individually, knew or should

have known that his refusal to allow [Conner] to remove her personal property violated [Conner’s]

fundamental property rights.” But this “threadbare allegation” is not enough to overcome her

burden, nor is it true. A “reasonable person” would know that he had to obey a duly issued Court

Order and Warrant. Conner has pled no facts to the contrary.

               2. Conner’s Individual Liability Claim for Invasion of Privacy Must Fail.

        Taking the allegations in her Second Amended Complaint as true, Conner has failed to

state a claim for relief against Constable Sanders on this claim. While Conner does not identify

which of the four types of invasion of privacy she is suing under, she states the following:

“Defendants intentionally intruded on Samantha’s privacy by refusing to return her personal

documents to her.” Second Amended Complaint [Doc.51] at ¶92. Additionally, she alleges that

“Defendants refused [her] request to return her personal documents” and “used [her] personal

information . . . and used it to access her personal email and other personal accounts.” Id. at ¶93-

94.

        If these are her allegations, these do not apply to Constable Sanders. As according to

Conner, “Constable Sanders . . .directed her to hand her property over to Defendants.” Id. at ¶ 33.

Next, while she alleges that Sanders “deprive[d] her of her of her personal property,” id. at ¶ 34,

she alleges that “the items seized by Constable Sanders” were “retained by the [other] Defendants”.



                                                 7
     Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 8 of 13 PageID #: 551




Id. at ¶37. Accordingly, based on her own allegations, the invasion of privacy tort is not being

alleged against Constable Sanders as, according to Conner, he took her personal items and either

handed them over himself or directed her to hand them over to the other Defendants.

                 3. Conner’s Individual Liability Claim for Negligent Infliction of Emotional

                      Distress Claim Must Fail.

        Again, taking the allegations in her Second Amended Complaint as true, Conner has failed

to state a claim for relief against Constable Sanders on this claim as well. Conner alleges that

“Defendants intentionally retained [her] property which she had not abandoned.” Id. at ¶ 100.

Moreover, “Defendants willfully and wantonly refused to return [her] property to her, including

essential property, such as private care in evicting [Conner].” Id. at ¶ 102. But, as noted above,

Conner clearly states that Constable Sanders never kept possession of her personal property. Id.

at ¶33-38. According to Conner, he handed it over to the other Defendants, and they retained it.

Id. at ¶37. As such, Constable Sanders could not have “willfully and wantonly” refused to give it

to her. Id. at ¶ 102.

        Next, Conner alleges that the Defendants had a duty to use “reasonable care” in evicting

her. Id. at ¶ 103. Their breach of this, by use of “force and threats and the color of law” was the

actual and proximate cause of her distress. Id. at ¶ 103-104. But, again, this goes against Conner’s

own pleadings. Conner explicitly states that “[o]n February 20, 2019, Constable Sanders executed

the warrant of removal.” Id. at ¶ 23. Next Conner admits that “Constable Sanders was there to

execute the warrant of removal and to keep the peace . . . .” Id. at ¶ 31 (emphasis added). Finally,

Constable Sanders “seized all of [Conner’s] personal property, acting pursuant to Miss. Code Ann.

§89-7-31, §89-7-35, §89-7-41, and §89-7-45.”3 Id. at ¶ 32 (emphasis added).


3These are the same Mississippi Code Sections that Plaintiff asks that this Court declare unconstitutional. Meaning,
at the time that Constable Sanders was acting pursuant to them they were, clearly, valid and constitutional.

                                                         8
     Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 9 of 13 PageID #: 552




       As such, 1) none of these allegations apply to Sanders as an individual and 2) none of these

allegations "raise a right to relief above the speculative level." Cuvillier v. Sullivan, 503 F.3d 397,

401 (5th Cir. 2007)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 553-56 (2007)). Here,

Conner explicitly states, time and again, that Constable Sanders was acting in his role as Constable.

Moreover, he did use “reasonable care” in evicting her, as he did so pursuant to a valid Justice

Court Order, Justice Court Warrant, and Mississippi Codes. Conner has failed to allege sufficient

factual allegations to make this claim plausible on its face.

       C.      Constable Sanders’ Official Capacity Claims Should be Dismissed.

       Again, all of Conner’s official capacity claims should be dismissed for her failure to give

notice of the same. See Miss. Code Ann. §11-46-11. If, somehow, she manages to escape this

fatal flaw, the claims should be dismissed regardless.

               1. Conner’s Official Capacity Claim for Conversion Must Fail.

       Conner’s official capacity claims for conversion are no different than her individual

capacity claim for conversion. At no time, does Conner allege that Constable Sanders acted

outside of the Judgment, Warrant, or Mississippi Codes. And in his official capacity, the MTCA

states that an employee acting within the course and scope of his duty cannot be held liable for any

claim “[a]rising out of a . . . judicial action”. Miss. Code Ann. § 11-46-9(a). See e.g. B. G. v.

Banks, 2020 Miss. Ct. App. LEXIS 400 *11 (July 28, 2020) (holding the county employees were

immune as they were acting under the authority of a judicial order when they arrested and detained

the plaintiff); see also Blake v. Wilson, 962 So. 2d 705, 712 (Miss. 2007) (holding police officer's

enforcement of a judicial custody order entitled them to immunity under Section 11-46-9(1)(a)).

In Gatheright v. Barbour, No. 3:16-cv-00003-GHD-RP, 2017 U.S. Dist. LEXIS 18158, 2017 WL

549110, at *8 (N.D. Miss. Feb. 7, 2017), this Court held that a detective's enforcement of



                                                  9
    Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 10 of 13 PageID #: 553




a warrant was "conduct arising out of a judicial action," entitling him to judicial action immunity

under Section 11-46-9(1)(a). As such, Conner’s claim fails on its face.

               2. Conner’s Official Capacity Claim for Invasion of Privacy Must Fail.

       Conner cannot have it both ways. Either she was required to give notice on this claim, if

it was against Constable Sanders in his official capacity, or she was not, if it was against him in

his individual capacity. See Miss. Code Ann. § 11-46-5(2) (Rev. 2019); Miss. Code Ann. § 11-46-

7(2) (Rev. 2019); Miss. Code Ann. § 11-46-11. Here, because she failed to give notice of this

claim against him in his official capacity, it must fail. See Mark v. Cty of Hattiesburg, 289 So. 3d

294, 296 (Miss. 2020).

               3. Conner’s Official Capacity Claim for Negligent Infliction of Emotional

                   Distress Must Fail.

       Finally, Conner contends that she suffered a negligent infliction of emotional distress

because of her eviction and Constable Sanders’ actions related to the same. Second Amended

Complaint [Doc. 51] at ¶100-106.

       This claim against Constable Sanders, officially, is barred by the Law Enforcement

Function Exemption of the MTCA. Miss. Code Ann. § 11-46-9(1)(c). Section 11-46-9(1)(c) of the

MTCA provides as follows:

             (1) A governmental entity and its employees acting within the course
             and scope of their employment or duties shall not be liable for any
             claim:

             (c) rising out of any act or omission of an employee of a governmental
             entity engaged in the performance or execution of duties or activities
             relating to police or fire protection unless the employee acted in
             reckless disregard of the safety and well-being of any person not
             engaged in criminal activity at the time of injury.




                                                10
    Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 11 of 13 PageID #: 554




Miss. Code Ann. § 11-46-9(1)(c). Importantly, “the plaintiff has the burden of proving reckless

disregard by a preponderance of the evidence.” Hinds County v. Burton, 187 So.3d 1016, 1020

(Miss. 2016).

       Reckless disregard “requires more than a showing of mere negligence.” Bonner v.

McCormick, 827 So. 2d 39, 41 (Miss. Ct. App. 2002)(emphasis added). Furthermore, reckless

disregard is “a higher standard than gross negligence[.]” City of Jackson v. Shavers, 97 So.3d 686,

688 (Miss. 2012). The Mississippi Supreme Court has explained that "[r]eckless disregard usually

is accompanied by a conscious indifference to consequences amounting almost to a willingness

that harm should follow." Maye v. Pearl River County, 758 So. 2d 391, 394 (Miss. 1999)(emphasis

added). The Court has further explained that “reckless disregard embraces willful or wanton

conduct which requires knowingly and intentionally doing a thing or wrongful act.” Turner v.

Ruleville, 735 So. 2d 226, 230 (Miss. 1999) (emphasis added); see also, Foster v. Noel, 715 So. 2d

174 (Miss. 1998)(holding that willfulness and wantonness include an element of “intent to harm”).

       On its face, Conner’s claim for negligent infliction of emotional distress is a negligence -

based claim and does not overcome the “reckless disregard” standard of the Law Enforcement

Function Exemption. This claim is, therefore, barred.

       This claim is also barred because, as noted extensively above, Conner’s allegations about

her eviction and resulting emotional distress, as they relate to Constable Sanders, all relate to him

acting within the purview of the Justice Court Judgment and Warrant. As such, he cannot be held

liable for any claim “[a]rising out of a . . . judicial action”. Miss. Code Ann. § 11-46-9(a). See

Section III. A, supra. As such, Conner’s claim fails on its face.

       Based on the foregoing, Constable Sanders, individually, and in his official capacity,

requests that this Court dismiss the state law claims against him.



                                                 11
    Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 12 of 13 PageID #: 555




       WHEREFORE, PREMISES CONSIDERED, WILLIE A. “SONNY” SANDERS, in his

official capacity as the duly elected constable of Lowndes County and in his individual capacity,

prays that the Court dismiss the state law claims in Plaintiff’s Second Amended Complaint

pursuant to Fed. R. Civ. Proc. 12(c ).

       RESPECTFULLY SUBMITTED this the 2nd day of October 2020.

                                                    JACKS |GRIFFITH |LUCIANO, P.A.

                                            By:      /s/ Bethany A. Tarpley
                                                     Daniel J. Griffith, MS Bar No. 8366
                                                     Bethany A. Tarpley, MS Bar No. 104134
                                                     Attorney for Defendant Sanders

Of Counsel:

JACKS |GRIFFITH| LUCIANO, P.A.
150 North Sharpe Street
P. O. Box 1209
Cleveland, MS 38732
Phone No. 662-843-6171
FAX No. 662-843-6176
Email: dgriffith@jlpalaw.com
       Btarpley@jlpalaw.com

Timothy C. Hudson, Esq.
Board Attorney
Sims and Sims, LLC
P.O. Box 648
Columbus, MS 39703
Phone: (662) 328-2711 ext. 101
Fax: (662) 328-0745
Email: Thudson.simsandsims@yahoo.com




                                               12
    Case: 3:20-cv-00057-MPM-RP Doc #: 73 Filed: 10/02/20 13 of 13 PageID #: 556




                               CERTIFICATE OF SERVICE

       I, Bethany A. Tarpley, attorney of record for Defendant Sanders, do hereby certify that I
have this day caused a true and correct copy of the above and foregoing Memorandum of
Authorities in Support of Motion to Dismiss State Law Claims to be delivered by the ECF Filing
System which gave notice to the following:

                             Desiree Hensely, Esq.
                             Suzette Wafford-Turner, Student Attorney
                             Taylor Story, Student Attorney
                             The University of Mississippi School of Law
                             Civil Legal Clinic
                             P.O. Box 111
                             Oxford, MS 38655
                             Phone: (662) 915-6896
                             Email: dhensley@olemiss.edu
                             Attorneys for Plaintiff

                             Jack Hayes, Jr., Esq.
                             Stone & Hayes
                             P.O. Box 166
                             Columbus, MS 39703
                             Phone: (662) 328-5021
                             Email: jack@stoneandhayes.com
                             Attorney for Alltin, LLC, James E. Brooks, and Kevin
                             Casteel

       DATED this 2nd day of October, 2020.

                                                   /s/ Bethany A. Tarpley
                                                   Bethany A. Tarpley




                                              13
